Citation Nr: 0924963	
Decision Date: 07/02/09    Archive Date: 07/14/09

DOCKET NO.  04-39 579	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for a Human 
Immunodeficiency Virus (HIV)-related illness, to include as 
secondary to service-connected major depressive disorder.


REPRESENTATION

Appellant represented by:	J.T. Simonetti, Jr., Attorney


ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Associate Counsel





INTRODUCTION

The Veteran had three periods of active service as a member 
of the Alabama Army National Guard from August 31, 1978, to 
November 30, 1978, from October 6, 2001 to October 18, 2002, 
and from March 15, 2003, to May 2, 2003.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2004 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, that denied the Veteran's claim for 
service connection for an HIV-related illness.

In June 2008, the Board remanded the claim for additional 
development.  Thereafter, the Board requested a Veterans 
Health Administration (VHA) opinion from a physician 
specializing in the diagnosis and treatment of Human 
Immunodeficiency Virus/Acquired Immunodeficiency Syndrome 
(HIV/AIDS).


FINDINGS OF FACT

The preponderance of the medical evidence shows that the 
Veteran's HIV-related illness was not caused or aggravated 
during service, and is unrelated to any aspect of his active 
service, including his service-connected major depressive 
disorder.


CONCLUSION OF LAW

The criteria for service connection for HIV-related illness 
have not been met.  38 U.S.C.A. §§ 1110; 1131, 5107; 38 
C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110; 1131, 38 C.F.R. § 3.303.  The law also provides that 
service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

To establish direct service connection, there must be (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  See Hickson 
v. West, 12 Vet. App. 247, 253 (1999).

In addition, a disability can be service connected if it is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  Secondary service 
connection may also be established by any increase in 
severity (i.e., aggravation) of a non-service-connected 
disease or injury that is proximately due to or the result of 
a service-connected disease.  38 C.F.R. § 3.310(b); see also 
Allen v. Brown, 7 Vet. App. 439, 448 (1995).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the Veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Veteran contends that he contracted HIV in the course of 
a sexual encounter during his period of active service 
extending from October 6, 2001, to October 18, 2002.  He 
further asserts that his condition was permanently worsened 
during his final period of active duty dating from March 15, 
2003, to May 2, 2003.

Additionally, the record reflects that the Veteran has 
complained of depression and related psychiatric symptoms in 
connection with his HIV-related illness, and service 
connection is in effect for major depressive disorder.  The 
Board is required to consider all theories of entitlement 
raised either by the claimant or by the evidence of record as 
part of the non-adversarial administrative adjudication 
process.  Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 
2009).  Accordingly, the Board finds that, based on the 
record, VA must consider whether service connection for HIV 
is warranted as secondary to his service-connected major 
depressive disorder.

The Veteran's active and National Guard service treatment 
records show that he underwent periodic HIV testing from 1986 
to 2003.  Upon commencing his third period of active service, 
the Veteran was again tested for HIV.  That test, performed 
on March 21, 2003, was positive for HIV exposure.  The 
Veteran was informed of his positive test result and formally 
diagnosed with HIV in April 2003.  A service treatment record 
dated in May 2003, shortly before the Veteran's discharge, 
noted that in February 2003, he had experienced a "flu-like 
illness with fever rash and sore throat," which lasted 
roughly 1.5 weeks.  Additionally, the Veteran reported that 
he had had sex with an anonymous male partner "about 2 
weeks" prior to the onset of the flu-like illness.

Post-service medical records indicate that in June 2003, the 
Veteran began an antiretroviral therapy regimen for HIV.  The 
record thereafter shows that he has received ongoing 
treatment for his HIV-related illness as well as various 
physical and psychiatric problems, including chest pain, 
fatigue, anxiety, and depression.

The Veteran was afforded a VA examination in July 2008 in 
which he reported a history of sexual encounters with other 
men while on active duty in December 2001 and February 2002.  
He indicated that he was uncertain whether these were the 
only such encounters during his October 2001-October 2002 
period of active service.  Additionally, the Veteran reported 
that, since receiving the results of his positive HIV test 
and being diagnosed with HIV in April 2003, he had suffered 
from fatigue, nausea, and malaise.  He also reported 
experiencing a chronic recurrent mastoiditis with pseudomas 
of the ear.  However, the examiner found that, because this 
illness had preexisted the Veteran's HIV diagnosis, it was 
unclear whether the two conditions were related.  Further, 
the VA examiner noted that the Veteran's current HIV symptoms 
did not include progressive weight loss, lymphadenopathy, 
fever, dyspnea, headaches, vision loss, difficulty 
swallowing, or malignant neoplasms.  Nor did any of his 
current symptoms require hospitalization.

The July 2008 VA examination included a physical evaluation 
that was negative for any clinical findings of 
cardiovascular, respiratory, or neurological abnormalities.  
Based upon the Veteran's statements, physical evaluation, and 
a review of the claims folder, the VA examiner concluded that 
the onset of the Veteran's HIV infection had occurred between 
August 2002 and April 2003.  However, the VA examiner 
maintained that it was "impossible to say without resorting 
to mere speculation when precisely" the Veteran had 
contracted HIV.  Finally, the examiner opined that there was 
"no information to suggest" that the Veteran's HIV had been 
permanently aggravated during his third period of active duty 
from March 15, 2003, to May 2, 2003.

As noted above, the Board sent the Veteran's claims folder to 
a physician specializing in the diagnosis and treatment of 
HIV/AIDS and requested a VHA opinion in order to clarify 
whether the Veteran's HIV-related illness had been incurred 
or aggravated during any of his periods of active service.  
The VHA medical expert submitted his opinion in April 2009, 
indicating that he had "reviewed the two large volumes of 
patient records" extending from the Veteran's initial period 
of active service to the present.  

Based on his review of the clinical evidence and his years as 
a "physician specializing in the practice of HIV/AIDS and 
Infectious Diseases," the VHA medical expert determined that 
it was less likely than not that the Veteran had contracted 
HIV during his period of active service extending from 
October 6, 2001, to October 18, 2002.  In support of that 
opinion, the VHA medical expert pointed out that nothing in 
the Veteran's claims folder suggested an increased likelihood 
of exposure to persons infected with HIV during that period 
of active service.  Rather, the VHA medical expert opined, it 
was more likely that the Veteran had contracted HIV from a 
civilian during the period from October 19, 2002, to March 7, 
2003, when he was not on active duty.  In this regard, the 
VHA medical expert referenced the Veteran's reports of 
unprotected sex with an anonymous male partner in February 
2002, a period of time when he was not on active duty, 
followed by the onset of his flu-like illness and subsequent 
positive HIV test.  Moreover, the VHA medical expert pointed 
out that the first CD4 cell count following the Veteran's 
initial HIV diagnosis was dated April 29, 2003, "when the 
CD4 count was 1058 and the viral load was greater than 
100,000."  That relatively high CD4 cell count, according to 
the VHA medical expert, fell within the ranges found in 
individuals who did not have HIV, thereby suggesting that 
Veteran contracted the virus not long before his formal 
diagnosis in April 2003 and some time after his second period 
of active duty ended in October 2002.

The VHA medical expert also found that it was less likely 
than not that the Veteran contracted HIV during his third and 
final period of active duty on the grounds that "his body 
did not have enough time to react to the virus to cause a 
positive blood antibody test between March 15, his date of 
reentry, and March 21, 2003, the date of his positive HIV 
test."  

Additionally, the VHA medical expert determined that it was 
less likely than not that the Veteran's HIV-related illness 
had been aggravated during his third and final period of 
active service, noting that the Veteran's CD4 cell count had 
remained high throughout this period and that he had suffered 
no opportunistic infections.  Finally, the VHA medical expert 
acknowledged that "HIV can have psychiatric 
manifestations," and that "it is possible in this patient's 
case that acute HIV infection worsened his primary mental 
illness."  Nevertheless, the VHA medical expert concluded 
that, in view of the Veteran's "viral low viral load, it is 
more likely than not that his brain was spared the direct 
effects of the HIV virus," both during and after his 
discharge from service.

An evaluation of the probative value of medical opinion 
evidence is based on the medical expert's personal 
examination of the patient, the examiner's knowledge and 
skill in analyzing the data, and the medical conclusion 
reached.  The credibility and weight to be attached to such 
opinions are within the province of the Board as 
adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467 (1993).

Greater weight may be placed on one physician's opinion over 
another depending on factors such as reasoning employed by 
the physicians and whether or not and the extent to which 
they reviewed prior clinical records and other evidence.  
Gabrielson v. Brown, 7 Vet. App. 36 (1994).  The probative 
value of a medical opinion is generally based on the scope of 
the examination or review, as well as the relative merits of 
the expert's qualifications and analytical findings, and the 
probative weight of a medical opinion may be reduced if the 
examiner fails to explain the basis for an opinion.  Sklar v. 
Brown, 5 Vet. App. 140 (1993).

Here, the Board finds that the April 2009 VHA medical 
expert's opinion, indicating that the Veteran's HIV-related 
illness was not caused or aggravated in service, is both 
probative and persuasive as it was based on that physician's 
thorough examination of the claims folder and supported by a 
detailed rationale.  Prejean v. West, 13 Vet. App. 444 (2000) 
(factors for assessing the probative value of a medical 
opinion include the physician's access to the claims folder 
and the Veteran's history, and the thoroughness and detail of 
the opinion).  Furthermore, the Board notes that the VHA 
medical expert's findings expressly incorporated and are 
consistent with the other clinical evidence of record, 
including service treatment records showing that the Veteran 
tested negative for HIV on numerous occasions, including in 
August 2002, at the end of his second period of active 
service, and that he first tested positive for the virus in 
March 2003, at the beginning of his third period of active 
service, as well as those treatment records indicating that 
the Veteran's CD4 cell count remained high and that he did 
not incur any opportunistic infection during any period of 
active service.  Prejean.  

Additionally, the Board considers it significant that are no 
other contrary competent medical opinions of record.  In this 
regard, the Board has considered the July 2008 VA examiner's 
opinion that it is "impossible to say without resorting to 
mere speculation when precisely" the Veteran contracted HIV.  
The Board observes that the physician who provided the VHA 
opinion was expertly qualified in the particular areas of 
medicine - HIVAIDS and infectious diseases - in which he 
offered an opinion.  Conversely, there is no indication that 
the July 2008 VA examiner's opinion was based upon a 
comparable degree of specialized knowledge.  In any event, 
the Board finds that the July 2008 VA examiner's opinion, 
particularly his determination that there was "no 
information to suggest" that the Veteran's HIV had been 
permanently aggravated during his third period of active 
duty, is not wholly inconsistent with the April 2009 VHA 
medical expert's opinion, which the Board has accorded great 
probative weight.

Service connection may be granted when all the evidence 
establishes a medical nexus between military service and 
current disability.  Degmetich v. Brown, 104 F. 3d 1328 
(1997); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Here, 
however, the competent medical evidence does not show that it 
is at least as likely as not that a medical nexus exists 
between the Veteran's currently diagnosed HIV-related illness 
and his periods of active service.  Indeed, that evidence 
weighs against such a finding, as the April 2009 VHA medical 
expert specifically found that it was less likely than not 
that the Veteran's HIV-related illness had been incurred or 
permanently worsened during any period of active service.  
Moreover, the record is otherwise negative for any competent 
clinical evidence relating the Veteran's HIV to service.  The 
Board thus finds that service connection for HIV is not 
warranted on a direct basis.

Nor is service connection warranted on a secondary basis.  
The Board recognizes that the clinical evidence of record 
reflects treatment for depression and related psychiatric 
problems both before and after the Veteran's HIV diagnosis.  
However, there is no objective clinical evidence of record 
suggesting that his HIV was incurred or aggravated by his 
service-connected depressive disorder.  To the contrary, the 
only evidence suggesting any kind of causal relationship 
between those two conditions is the April 2009 VHA medical 
expert's acknowledgement of the possibility that acute HIV 
infection may have worsened the Veteran's primary mental 
illness, rather than the other way around.   

The Board has considered the Veteran's assertions that his 
HIV was incurred and/or permanently worsened during one or 
more of his periods of active service.  To the extent that 
the Veteran ascribes his current condition to a service, 
however, his opinion is not probative.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992) (layperson is generally not 
competent to opine on matter requiring knowledge of medical 
principles); Layno v. Brown, 6 Vet. App. 465 (1994).  The 
Board acknowledges that a Veteran's statements may be 
competent to support a claim for service connection where the 
events or the presence of disability or symptoms of a 
disability are subject to lay observation.  38 C.F.R. 
§ 3.159(a) (2008); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (2006).  
HIV, however, is not an illness subject to lay diagnosis.  
While some symptoms of the disorder may be reported by a 
layperson, the diagnosis requires medical training.  The 
Veteran does not have the medical expertise to diagnose 
himself with that condition, nor does he have the medical 
expertise to provide an opinion regarding its etiology.  
Thus, the Veteran's lay assertions are not competent or 
sufficient in this instance.  Jandreau v. Nicholson, 492 F.3d 
1372 (Fed. Cir. 2007).

In sum, the Board finds that the weight of the credible 
evidence demonstrates that the Veteran's HIV is not related 
to his active service, to any incident therein, or to any 
service-connected disability.  As the preponderance of the 
evidence is against the Veteran's claim for service 
connection, the claim must be denied.  38 U.S.C.A. § 5107(b) 
(West 2008); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. § 3.159 
(2008).  The notice must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004).

Here, the RO sent correspondence in June 2003 that discussed 
the applicable legal requirements.  Further, VA made all 
efforts to notify and to assist the appellant with regard to 
the evidence obtained, the evidence needed, the 
responsibilities of the parties in obtaining the evidence.  
The Board finds that any defect with regard to the timing or 
content of the notice to the appellant is harmless because of 
the thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claim with an adjudication of the claim by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Thus, VA has satisfied its duty to notify the 
appellant and had satisfied that duty prior to the final 
adjudication in the September 2008 supplemental statement of 
the case.

Finally, as to VA's duty to assist, the Board notes that 
pertinent records from all relevant sources identified by the 
Veteran, and for which he authorized VA to request, have been 
obtained.  38 U.S.C.A. § 5103A.  VA has associated with the 
claims folder his service and post-service treatment records 
as well as other pertinent evidence.  VA has also afforded 
the Veteran a VA examination and obtained a VHA medical 
opinion, which yielded clinical evidence that was relevant in 
deciding this claim.  The Veteran has not identified any 
additional evidence related to his claim for service 
connection for HIV.  VA is only required to make reasonable 
efforts to obtain relevant records that the Veteran has 
adequately identified to VA.  38 U.S.C.A. § 5103A(b)(1) (West 
2008).  Thus, VA has made every reasonable effort to obtain 
all records relevant to the Veteran's claim.  Hence, no 
further notice or assistance to the Veteran is required to 
fulfill VA's duty to assist in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).


ORDER

Service connection for an HIV-related illness is denied.


____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


